CATES, Presiding Judge.
It appears that at the time of the offense charged Bezotte was eligible for consideration under the Youthful Offender Act.
Here Bezotte did not petition for Youthful Offender treatment but asked, on August 19, 1974, for transfer to the juvenile court (Family Court Division of the Madison Circuit Court, Act 250, September 30, 1959, and amendments). This was denied. His petition, under Code 1940, T. 13, § 363, gave his date of birth, putting *565the trial judge on notice of his potential entitlement under Act 335, February 10, 1972. See Morgan v. State, 291 Ala. 764, 287 So.2d 914.
On authority of Tarver v. State, 54 Ala.App. —, — So.2d — (1975), and cases therein cited, this cause is remanded for referral to the Probation Officer for investigation and report. Upon such report the court below shall hold a hearing to determine whether or not Bezotte is entitled to Youthful Offender status.
Remanded with directions.
All the Judges concur.